Exhibit 1 FOR IMMEDIATE RELEASE Global Sources Press Contact in Asia: Global Sources Investor Contact in Asia: Camellia So Investor Relations Department Tel: (852) 2555-5021 Tel: (852) 2555-4777 e-mail: cso@globalsources.com e-mail: investor@globalsources.com Global Sources Press Contact in U.S.: Global Sources Investor Contact in U.S.: James W.W. Strachan Kirsten Chapman & Timothy Dien Tel: (1 480) 664 8309 Lippert/Heilshorn & Associates, Inc. e-mail: strachan@globalsources.com Tel: (1 415) 433-3777 e-mail:tdien@lhai.com Global
